DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of priority under 35 U.S.C. 371 of PCT/US2019/058815, filed Oct 30,2019 which claims benefit of provisional Applications  US 62/752,745 and US 62/752,843, filed on Oct 30,2018 is acknowledged and accepted.
Preliminary Amendment
The amendments to Claim 11 in the submission filed 4/29/2021 are acknowledged and accepted.
Amendments to the Specification are acknowledged and accepted.
Claims 1-20 are pending and will be examined.
Drawings
The drawings with 17 Sheets of Figs. 1-15 received on 4/26/2019 are acknowledged and accepted.  
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Indhira LaPuma on 8/6/2021.


1)	On Title:
Change:
“APERATURE”
To:
--APERTURE--
2)	On Claim 1:
-On Line 1,
Change:
"multiple-order-diffraction"
To:
--a multiple-order-diffraction—
--On Lines 6,7
Change:
"a multiple-order-diffraction"
To:
"the multiple-order-diffraction"
3)	On Claims 3-5, 14-16:
-On Line 1,
Change:
"one or more shim have"
To:

4)	On Claims 6,17:
-On Line 2,
Change:
“in frame”
To:
-- in the frame --
5)	On Claims 7,18:
-On Line 2,
Change:
"the keys"
To:
--the semi-kinematic keys--.
6)	On Claims 8,19:
-On Line 1,
Change:
"wherein frame"
To:
--wherein the frame—
7)	On Claim 11:
-On Lines 2,3
Change:
"multiple-order-diffraction"

--a multiple-order-diffraction—
8)	On Claim 12:
-On Line 1,
Change:
"segments have a beveled"
To:
--segments has a beveled—
-On Line 3,
Change:
"segments facilitates"
To:
--segments facilitate—
9)	On Claim 20:
-On Lines 2,3
Change:
"multiple-order-diffraction"
To:
--a multiple-order-diffraction—
-On Line 3,
Change:
"segments have a beveled"
To:


Allowable Subject Matter
8.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 5,886,837 A, US 2017/0017164 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a kinematically engaged yoke system for a multiple-order-diffraction engineered material, the system in combination with limitations in Lines  2-4 of the claim, comprising:
“wherein the semi-kinematic keys are configured based on a multiple-order diffractive (MOD)-side mechanical profile of a plurality of segments of a multiple-order- diffraction engineered material, and wherein the MOD-side mechanical profile, when engaged with the semi- kinematic keys, functions as a fiducial that provides alignment between neighboring segments”.
Claims 2-10 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 11 is allowed over the cited art of record for instance (US 5,886,837 A, US 2017/0017164 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a registration system, the system in combination with limitations in Lines 3-4 of the claim, comprising:
an optical device having a plurality of discrete segments formed from multiple- order-diffraction engineered material;” and
“wherein the semi-kinematic keys are configured based on a multiple-order diffractive (MOD)-side mechanical profile of the optical device, wherein the MOD-side mechanical profile, when engaged with the semi- kinematic keys, functions as a fiducial that provides alignment between neighboring segments”.
Claims 12-19 are dependent on Claim 11 and hence are allowable for at least the same reasons Claim 11 is allowable.
	Claim 20 is allowed over the cited art of record for instance (US 5,886,837 A, US 2017/0017164 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a registration system, the system in combination with limitations in Lines 3-5 of the claim, comprising:
	“an optical device having a plurality of discrete segments formed from multiple- order-diffraction engineered material;” and
“and one or more shims disposed between one or more pairs of neighboring segments of the plurality of segments of the multiple-order-diffraction engineered material and abutting corresponding beveled edges of the neighboring segments, wherein the one or more shims facilitate alignment of the one or more pairs of neighboring segments of the plurality of segments based on a translation across one or more surfaces of the one or more shims.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Early et al (Twenty meter space telescope based on diffractive Fresnel lens, SPIE Proc, 5166, pages 148-156, 2003) teach a single diffractive Fresnel use in a space telescope. But do not teach kinematically engaged yoke system for a segmented multiple order diffraction engineered material with a MOD profile.

Kim et al (Advances in optical engineering for future telescope, Opto-Electronic Advances, Vol 4, No 6, 2100040, 2021) teach segmented  multiple order diffraction engineered material lenses. However Kim does not teach the kinematically engaged yoke system and Kim’s date of publication is after the effective filing date of current invention.  Also Kim et al have the same assignee as current invention.

Apai et al (Nautilus Deep Space Observatory: A Giant Segmented Space Telescope Array for a Galactic Biosignature Survey, Deep Space Gateway Science Workshop, 2018, pages 1-2, of record) teach segmented  multiple order diffraction engineered material lenses. However Kim does not teach the kinematically engaged yoke system and Apai’s date of publication is not one year prior the effective 

Johnson et al (Multiple-Order Diffractive Fresnel Lens MOD-DFL for Atmospheric Transit Surveying of Earthlike Exoplanets, Design and Fabrication Congress, 2017, pages 1-2) teach a MOD lens with Fresnel lens profile. However Johnson et al do not teach the kinematically engaged yoke system for a segmented multiple order diffraction engineered material with a MOD profile.

Apai (Nautilus, Astro2020 White Paper, pages 1-13, nautilus-array.space) teaches segmented multiple order diffraction engineered material lenses. However Apai does not teach the kinematically engaged yoke system for aligning of segments and Kim’s date of publication is after the effective filing date of current invention.  Also Kim et al have the same assignee as current invention.

Faklis (Spectral properties of multi-order diffractive lenses, Applied Optics, Vol 34, No 14, May 10,1995, pages 2462-2468) teaches multiple order diffractive lenses. However Faklis does not teach segmented multiple order diffraction engineered material lenses and the kinematically engaged yoke system.

Milster et al (Multiple-order diffractive engineered surface lenses, Applied Optics, Vol 59, No 26, Sept 10, 2020, pages 7900-7906) teach multiple order diffraction engineered material lenses with a MOD profile on one surface. However Milster does 

Niwa et al (US 2006/0028746A1) teach (fig 3,5A) a filter wheel (10) with segments 12 and 14 with a frame (support member 16, p37, lines 1-10) with semi-kinematic keys (groove 28, balls 24). However Niwa does not teach the semi-kinematic keys are configured based on a multiple-order diffractive (MOD)-side mechanical profile of a plurality of segments of a multiple-order- diffraction engineered material.

Weeber et al (US 9,335,563 B2) teach (fig 7) a lens (700) having a surface with multi-order-engineered surface (first and second diffractive orders, col 18, lines 64-67, col 19, lines 1-7) profile. However Weeber does not teach the segmented MOD engineered material and kinematically engaged yoke system for aligning of segments.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.V.D/                               8/12/2021                                                                                                                                                                                                     Jyotsna V DabbiExaminer, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872